BIMINI CAPITAL MANAGEMENT, INC. 2010 LONG TERM INCENTIVE COMPENSATION PLAN TABLE OF CONTENTS 1. DEFINITIONS. 1 2. EFFECTIVE DATE AND TERMINATION OF PLAN. 4 3. ADMINISTRATION OF PLAN. 4 4. SHARES AND UNITS SUBJECT TO THE PLAN. 5 5. PROVISIONS APPLICABLE TO STOCK OPTIONS. 6 6. PROVISIONS APPLICABLE TO RESTRICTED STOCK. 9 7. PROVISIONS APPLICABLE TO PHANTOM SHARES. 11 8. PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS. 14 9. OTHER STOCK-BASED AWARDS 15 10. TAX WITHHOLDING. 15 11. REGULATIONS AND APPROVALS. 16 12. INTERPRETATION AND AMENDMENTS; OTHER RULES. 17 13. CHANGES IN CAPITAL STRUCTURE. 18 BIMINI CAPITAL MANAGEMENT, INC. 2 COMPENSATION PLAN Bimini Capital Management, Inc., a Maryland corporation, wishes to attract key employees, directors and consultants to the Company and its Subsidiaries and induce key employees, directors and consultants to remain with the Company and its Subsidiaries, and encourage them to increase their efforts to make the Company’s business more successful whether directly or through its Subsidiaries.In furtherance thereof, the Bimini Capital Management, Inc. 2010 Long Term Incentive Compensation Plan is designed to provide equity-based incentives to key employees, directors and consultants of the Company and its Subsidiaries.Awards under the Plan may be made to selected key employees, directors and consultants of the Company and its Subsidiaries in the form of Options, Restricted Stock, Phantom Shares, Dividend Equivalent Rights or other forms of equity-based compensation. 1.DEFINITIONS. Whenever used herein, the following terms shall have the meanings set forth below: “Award,” except where referring to a particular category of grant under the Plan, shall include Incentive Stock Options, Non-Qualified Stock Options, Restricted Stock, Phantom Shares, Dividend Equivalent Rights and Other Stock-Based Awards. “Award Agreement” means a written agreement in a form approved by the Committee to be entered into by the Company and the Participant as provided in Section 3. “Board” means the Board of Directors of the Company. “Cause” means, unless otherwise provided in the Participant’s Award Agreement, (i) engaging in (A)willful or gross misconduct or (B)willful or gross neglect; (ii) repeatedly failing to adhere to the directions of superiors or the Board or the written policies and practices of the Company or its Subsidiaries or its affiliates; (iii) the commission of a felony or a crime of moral turpitude, dishonesty, breach of trust or unethical business conduct, or any crime involving the Company or its Subsidiaries, or any affiliate thereof; (iv) fraud, misappropriation or embezzlement; (v) a material breach of the Participant’s employment agreement (if any) with the Company or its Subsidiaries or its affiliates; (vi) acts or omissions constituting a material failure to perform substantially and adequately the duties assigned to the Participant,; (vi) any illegal act detrimental to the Company or its Subsidiaries or its affiliates; or (vii) repeated failure to adhere to the directions of the Board, to adhere to the Company’s policies and practices or to devote substantially all of Participant’s business time and efforts to the Company if required by Participant’s employment agreement; provided, however, that, if at any particular time the Participant is subject to an effective employment agreement with the Company, then, in lieu of the foregoing definition, “Cause” shall at that time have such meaning as may be specified in such employment agreement. “Change in Control” shall mean the happening of any of the following: (i)any “person,” including a “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but excluding the Company, any entity controlling, controlled by or under common control with the Company, any employee benefit plan of the Company or any such entity, and with respect to any particular Participant, the Participant and any “group” (as such term is used in Section 13(d)(3) of the Exchange Act) of which the Participant is a member, is or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act), directly or indirectly, of securities of the Company representing 30% or more of either (A) the combined voting power of the Company’s then outstanding securities or (B) the then outstanding Shares (in either such case other than as a result of an acquisition of securities directly from the Company); provided, however, that, in no event shall a Change in Control be deemed to have occurred upon an initial public offering of the Common Stock under the Securities Act; or (ii)any consolidation or merger of the Company where the shareholders of the Company, immediately prior to the consolidation or merger, would not, immediately after the consolidation or merger, beneficially own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares representing in the aggregate 50% or more of the combined voting power of the securities of the corporation issuing cash or securities in the consolidation or merger (or of its ultimate parent corporation, if any); or (iii)there shall occur (A) any sale, lease, exchange or other transfer (in one transaction or a series of transactions contemplated or arranged by any party as a single plan) of all or substantially all of the assets of the Company, other than a sale or disposition by the Company of all or substantially all of the Company’s assets to an entity, at least 50% of the combined voting power of the voting securities of which are owned by “persons” (as defined above in Section (i)) in substantially the same proportion as their ownership of the Company immediately prior to such sale or (B) the approval by shareholders of the Company of any plan or proposal for the liquidation or dissolution of the Company; or (iv)the members of the Board at the beginning of any consecutive 24-calendar-month period (the “Incumbent Directors”) cease for any reason other than due to death to constitute at least a majority of the members of the Board; provided that any director whose election, or nomination for election by the Company’s shareholders, was approved by a vote of at least a majority of the members of the Board then still in office who were members of the Board at the beginning of such 24-calendar-month period, shall be deemed to be an Incumbent Director. If a Change in Control constitutes a payment or vesting event with respect to an Award that provides for the deferral of compensation and is subject to Section 409A of the Code, no payment will be made under that Award on account of a Change in Control unless the event described in (i), (ii), (iii) or (iv) above, as applicable, constitutes a “change in control event” under Treasury Regulation
